ROSSMAN, J.,
dissenting.
I dissent from the majority opinion for the same reasons expressed in my dissenting opinion in Dortch v. A.H. Robins Co., Inc., 59 Or App 310, 650 P2d 1046 (1982).1

 As in Dortch v. A.H. Robins Co., Inc., 59 Or App 310, 650 P2d 1046 (1982), plaintiff has alleged that she did not “learn” of the relationship between the defective nature of the Daikon Shield and her intrauterine infections until a date more than eight years from the date the device was inserted. The relevant chronology in this case is illustrated by the diagram below.